COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      James Allen Bundage v. The State of Texas

Appellate case number:    01-14-00522-CR

Trial court case number: 17304

Trial court:              12th District Court of Grimes County

Date motion filed:        August 17, 2015

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED          GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually       Acting for the Court

Panel consists of: Justices Keyes, Huddle, Lloyd


Date: August 27, 2015